Citation Nr: 0413030	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  01-07 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of right pre-tibial laceration.

2.  Entitlement to an initial compensable disability rating 
for residuals of cyst removal, right buttock.

3.  Entitlement to an initial compensable disability rating 
for residuals of left hand burn.

4.  Entitlement to an initial compensable disability rating 
for residuals of cyst removal, nipple.

5.  Entitlement to service connection for sensitivity to 
sulfur.

6.  Entitlement to service connection for residuals of coccyx 
contusion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico.  
This decision granted service connection for "diffuse 
cervical/trapezius, tender to palpation; status post cervical 
strain (claimed as fibromyalgia, neck condition)" and for 
"low back pain", among other disabilities.  In all, 14 
issues were addressed in the June 1999 rating decision.

In September 1999, the veteran expressed disagreement with 
the entire June 1999 rating decision.  The RO issued another 
rating decision in September 1999, which granted service 
connection for fibromyalgia and assigned a 40 percent 
disability evaluation from the effective date of service 
connection in July 1998.  In so doing, the RO included the 
service-connected disabilities of "diffuse 
cervical/trapezius, tender to palpation; status post cervical 
strain (claimed as fibromyalgia, neck condition)" and "low 
back pain" in the fibromyalgia disability.  As 40 percent is 
the maximum schedular rating for fibromyalgia, no controversy 
remains as to the veteran's disability rating for 
fibromyalgia.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
The RO also considered this, together with the grant of 
service connection for arthritis of the right hip, to be a 
complete grant of the claims for service connection for left 
and right knee "crack", left and right hip "crack", and 
bilateral shoulder condition.  Thus, neither the denials of 
service connection for these disabilities nor the evaluation 
of the fibromyalgia (originally low back and neck 
disabilities) are now before the Board on appeal. 

Service connection was later granted for major depressive 
disorder by a rating decision in April 2003.  Thus, that 
issue is also no longer before the Board on appeal.  

The Board also notes that, in her September 1999 notice of 
disagreement, the veteran indicated that she had claimed 
entitlement to service connection for sensitivity to 
"sulfur", not "sunburn" as listed in the June 1999 rating 
decision.  The RO corrected this matter in the September 1999 
rating decision by denying service connection for sensitivity 
to sulfur.  

Therefore, the remaining issues on appeal are the 6 issues 
listed on the first page of this remand document.

The Board also notes that, in July 1999 correspondence, the 
veteran appears to have initiated service connection claims 
for a dental condition and for a right elbow condition.  The 
Board refers these issues to the RO for appropriate action.


REMAND

This matter is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.

During the pendency of this appeal, the regulations pertinent 
to evaluating the veteran's increased rating claims for skin 
conditions have been revised.  The veteran has not been 
notified of the amended regulations or given the opportunity 
to submit evidence to substantiate claims for higher ratings 
under the revised criteria.


Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) requires VA to notify the claimant of the evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the instant case, 
the veteran has not been properly notified.  Accordingly, a 
remand is necessary in the instant case for compliance with 
the provisions of the VCAA.

Finally, the veteran is apparently in receipt of benefits 
from the Social Security Administration (SSA).  Records that 
formed the basis for this award could be useful in deciding 
the veteran's appeal.  An attempt to obtain these SSA records 
should be made.  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent, including 
notifying the veteran of the revised scar 
regulations.

2.  Obtain the veteran's VA treatment 
records from the medical facility located 
in San Juan, Puerto Rico, from April 2003 
to the present.

3.  Obtain the veteran's records from the 
Social Security Administration, including 
all medical records, which pertain to the 
disability or disabilities for which the 
veteran was awarded Social Security 
Disability benefits.

4.  The veteran's claims should then be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since April 2003, to include 
a summary of the evidence and discussion 
of all pertinent regulations, including 
the revised scar regulations effective 
August 20, 2002.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



